DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 16-17, 20, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2014/0356399) or WO 2013/111012 of record.
Anderson teaches vesicular compositions containing 1-monopalmitoyl glycerol, cholesterol and dicetylphosphate in the ratio of 5:4:1 .The method of preparation involves mixing of 1-monopalmitoyl glycerol, cholesterol and dicetylphosphate and heating up the mixture to 1200 C, adding the inactivated antigen at about 30 to 350 C, homogenizing the mixture followed by lyophilization and reconstitution (Abstract, 0060-0085, Example 1 and claims).
0 C, adding the inactivated antigen at about 30 to 350 C, homogenizing the mixture followed by lyophilization and reconstitution (Abstract,0031, 0036, 0057. 0058-0061, 0065, 0069-0086, 0089-0094, 0115-0116, 0122, 0125, 0127Examples and claims).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 4, 8-14, 16-18, 21-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0356399).or WO 2013/111012 in combination with Shriver (U S 2015/0037352).
	As discussed above, Anderson teaches vesicular compositions containing 1-monopalmitoyl glycerol, cholesterol and dicetylphosphate in the ratio of 5:4:1 .The method of preparation involves mixing of 1-monopalmitoyl glycerol, cholesterol and dicetylphosphate and heating up the mixture to 1200 C, adding the inactivated antigen at about 30 to 350 C, homogenizing the mixture followed by lyophilization and reconstitution (Abstract, 0060-0085, Example 1 and claims).
	The teachings of WO have been discussed above.

	Shriver while disclosing bilayer vesicular compositions for the treatment of influenza containing 1-monopalmitoyl glycerol teaches the inclusion of anti-bacterial or anti-viral agents and antibodies, The bilayer vesicular compositions can contain dicetyl phosphate (Abstract, 1065, 1067, 1095, 0304, 0306, 1307, 1349, 1352, 1372-1376 and Examples). Although Shriver does not teach the claimed anti-bacterial agents such as ciprofloxacin and tetracyclines, It would have been obvious to one of ordinary skill  in the art to use these anti-bacterial agents since they are art well-known anti-bacterial agents
	It would have been obvious to one of ordinary skill in the art to include an anti-bacterial or anti-viral agent in the vesicular compositions of Anderson with a reasonable expectation of success since such an inclusion is a routine practice in similar vesicular composition as shown by Shriver.
2.	Claims 4, 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0356399) or WO 2013/111012;  OR Anderson (US 2014/0356399) or WO 2013/111012.in combination with Shriver (U S 2015/0037352) both as set forth above, further in view of Niyikaza (U S 2016/0228573).
	The teachings of Anderson, WO 2013 and Shriver have been discussed above. What is lacking in Anderson, WO 2013 and Shriver is the teaching of the ligands such as antibodies or antigen attached through cholesterol-PEG which is maleilated.
	Niyikaza while disclosing liposomal compositions teaches that antibodies can be attached either using PEG-DSPE or cholesterol-PEG and in order to attach antibodies 
3.	Claims 14-15, 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0356399); OR Anderson (US 2014/0356399).in combination with Shriver (U S 2015/0037352), in view of Niyikaza (U S 2016/0228573) both as set forth above further in view of Ennis (.I S 2015/0182636)
	The teachings of Anderson, WO 2013, Shriver and Niyikaza have been discussed above. What is lacking in Anderson, Shriver and Niyikaza is the teaching of antibodies to VEEP. 
Ennis teaches that anti-VEEV Mab are effective against VEEV infections (Abstract, 00820086, 0087 and claims)
	To attach anti-VEEV antibodies to the cholesterol-PEG would have been obvious to one of ordinary skill in the art since these antibodies are effective against VEEV infections as taught by Ennis,
4.	Claims 4-6 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0356399); OR Anderson (US 2014/0356399).in combination with Shriver (U S 2015/0037352) in view of Niyikaza (U S 2016/0228573) both as set forth above, further in view of  Pawar et al (International Journal of Pharmaceutics, October 2012, pages 183-193).
	The teachings of Anderson, WO 2013, Shriver and Niyikaza have been discussed above. What is lacking in Anderson, Shriver and Niyikaza is the teaching of glucosamine as the ligand.

	It would have been obvious to one of ordinary skill in the art to attach glucosamine or a derivative to the liposomal surface with a reasonable expectation of success since Pawar teaches that glucosamine can be attached to the liposomal surface as a ligand.
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0356399); OR Anderson (US 2014/0356399).in combination with Shriver (U S 2015/0037352) both as set forth above, further in view of Meehan (US 2016/0058864)
	The teachings of Anderson, WO 2013, Shriver have been discussed above. These references do not teach the way the active agent is encapsulated. It is well-known in the art of liposomes in order to encapsulate the active agent it should be solubilized in a hydrophilic or hydrophobic solvent or surfactant such as sodium deoxycholate as also evident from Meehan (see abstract and 0012) and therefore, it would have been obvious to one of ordinary skill in the art to use sodium deoxycholate as the solubilizer to solubilize the therapeutic agent.
Sancho, M et al, Colloidal and Surfaces B: Biointerfaces, vol. 1, pp 373-381, 1993) is cited as interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612